ON MOTION FOR REHEARING
DAUKSCH, Chief Judge.
Appellant has filed a Petition for ReHearing (sic) wherein he alleges he is entitled to a rehearing because “ . . . the Court could not have correctly considered Appellant’s grounds as asserted without hearing the same in oral argument.”
This Motion is improper because it does not conform to Rule 9.330(a), Florida Rules of Appellate Procedure (1977), which requires, “The motion shall state with particularity the points of law or fact which the court has overlooked or misapprehended.” *236Dayton v. State, 363 So.2d 353 (Fla. 4th DCA 1978).
Further, it is essentially groundless because this court was not properly requested to grant oral argument. Rule 9.320, Fla.R.App.P. (1977).
Finally, oral argument in this case would have been of no benefit to the court in making its decision. The error alleged by the Appellant was not properly preserved for appellate review and had it been preserved, the effect was not such as to require a reversal. ■
Motion for Rehearing is stricken for noncompliance with Rule 9.330(a), Florida Rules of Appellate Procedure (1977).
MOTION STRICKEN.
CROSS, J., and McDONALD, PARKER LEE, Associate Judge, concur.